UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

JOHN L. GLAZE,

Plaintiff,
Case No, 2:18-cv-720

Vv. CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Kimberly A. Jolson

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.
ORDER
This matter is before the Court for consideration of a Report and Recommendation issued
by the Magistrate Judge on July 12,2019. (ECF No. 15.) The time for filing objections has passed,
and no objections have been filed to the Report and Recommendation. Therefore, the Court
ADOPTS the Report and Recommendation. For the reasons set forth in the Report and
Recommendation, the Court OVERRULES the Plaintiff's Statement of Errors and AFFIRMS the
Commissioner of Social Security’s decision. The Court DIRECTS the Clerk to enter judgment

accordingly.

IT IS SO ORDERED.

7-20 -dO1N
DATE EDM . SARGUS, JR.
CHIEF UNITED STATES DISTRICT JUDGE

 
